Ruffin, Chief Judge.
In Gibson v. Tim’s Crane & Rigging, Inc.,1 we held, inter alia, that issues of fact remained regarding whether a crane operator who *278worked for Tim’s Crane was a “borrowed servant” of the general contractor. Although the contract between Tim’s Crane and the general contractor designated the crane operator as a borrowed servant, we found from the evidence that the operator had special skills and exercised independent judgment, which created a question of fact regarding whether he could abdicate complete control to the general contractor.2 The Supreme Court granted certiorari and reversed, holding that the contract was dispositive.3 Accordingly, we vacate Division 1 of our earlier opinion and adopt the judgment of the Supreme Court as our own. Division 2 of our opinion was affirmed by the Supreme Court and therefore remains in effect.
Decided January 14, 2005.
Savage, Turner, Pinson & Karsman, Brent J. Savage, Christopher D. Britt, Kathryn H. Pinckney, for appellant.
Oliver, Maner & Gray, Patricia T. Paul, Jeffery L. Arnold, for appellee.

Judgment affirmed.


Smith, P. J., and Miller, J., concur.


 266 Ga. App. 42 (596 SE2d 215) (2004).


 Id. at 44-45 (1).


 See Tim’s Crane & Rigging, Inc. v. Gibson, 278 Ga. 796 (604 SE2d 763) (2004).